            Case 1:19-cv-08481-LL Document 23 Filed 02/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                       2/6/2020
                                                                       :
AARON COPPELSON and                                                    :
NIGHTENGALE NY1, LLC,                                                  :
                                                                       :
                                    Plaintiffs,                        :      19-cv-08481 (LL)
                                                                       :
                  -v-                                                  :           ORDER
                                                                       :
RYAN SERHANT, NEST SEEKERS                                             :
INTERNATIONAL LLC, ELAD RAHAMIN and                                    :
WELLS FARGO ADVISORS, LLC,                                             :
                                                                       X
                                    Defendants.

----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        The Notice of Removal in this matter was filed on September 13, 2019. Defendants
invoke diversity jurisdiction pursuant to 28 U.S.C. § 1332. Those allegations, however, appear
to be deficient as Defendants fail to allege the citizenship of the two limited liability
companies—one on each side of the case. See, e.g., Platinum-Montaur Life Scis., LLC v. Navidea
Biopharmaceuticals, Inc., 943 F.3d 613, 615 (2d Cir. 2019); Handelsman v. Bedford Vill. Assocs.
Ltd. P’ship, 213 F.3d 48, 51–52 (2d Cir. 2000).

        In order to determine whether there is complete diversity of citizenship, the Court will
exercise its discretion to permit Defendants to serve a limited interrogatory on Plaintiffs on or
before February 18, 2020, inquiring into the identity of the members of the plaintiff LLC and
their respective citizenships.

        Defendant has leave to file an amended Notice of Removal by April 13, 2020. In the
absence of an amended Notice of Removal properly alleging a basis for subject matter
jurisdiction, the case will be dismissed.

       IT IS FURTHER ORDERED that the Initial Pretrial Conference previously set for
February 13, 2020 is ADJOURNED pending further order from the Court.

        SO ORDERED.


Dated: February 6, 2020
       New York, New York                                                LEWIS J. LIMAN
                                                                     United States District Judge
